TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                           OFFICE OF THE ATTORNEY GENERAL
                                                     State of California

                                                  DANIEL E. LUNGREN
                                                     Attorney General
                                         ______________________________________

                                        OPINION            :
                                                           :           No. 97-503
                                       of                  :
                                                           :        October 24, 1997
                             DANIEL E. LUNGREN             :
                                Attorney General           :
                                                           :
                             GREGORY L. GONOT              :
                             Deputy Attorney General       :
                                                           :
                    ______________________________________________________________________

                         THE COMMISSION ON PEACE OFFICER STANDARDS AND TRAINING, has
         requested an opinion on the following question:

                       If a police officer or deputy sheriff fails to complete the training prescribed by the
         Commission on Peace Officer Standards and Training or obtain the basic certificate issued by the
         commission, what powers may such officer exercise?


                                                          CONCLUSION

                          If a police officer or deputy sheriff fails to complete the training prescribed by the
         Commission on Peace Officer Standards and Training or obtain the basic certificate issued by the
         commission, such officer may exercise only non-peace officer powers; the officer may not exercise the
         powers of arrest, serving warrants, carrying concealed weapons without a permit, or similar peace officer
         powers.


                                                            ANALYSIS

                          We are here concerned with police officers and deputy sheriffs who are required to complete
         a comprehensive course of training prescribed by the Commission on Peace Officer Standards and Training
         ("Commission"). Two statutes are the focus of this opinion. Penal Code section 832.3, subdivision (a)
         Footnote No. 1 provides:

                           ". . . any sheriff, undersheriff, or deputy sheriff of a county, any police officer of a
               city, and any police officer of a district authorized by statute to maintain a police department,
               who is first employed after January 1, 1975, shall successfully complete a course of training
               prescribed by the Commission on Peace Officer Standards and Training before exercising the
               powers of a peace officer, except while participating as a trainee in a supervised field training
               program approved by the Commission on Peace Officer Standards and Training. The training

1 of 4
               program approved by the Commission on Peace Officer Standards and Training. The training
               course for an undersheriff and deputy sheriff of a county and a police officer of a city shall be the
               same." (Italics added.)

         Subdivision (a) of section 832.4 states:

                           "Any undersheriff or deputy sheriff of a county, any police officer of a city, and any
               police officer of a district authorized by statute to maintain a police department, who is first
               employed after January 1, 1974, and is responsible for the prevention and detection of crime and
               the general enforcement of the criminal laws of this state, shall obtain the basic certificate issued
               by the Commission on Peace Officer Standards and Training within 18 months of his or her
               employment in order to continue to exercise the powers of a peace officer after the expiration of
               the 18-month period." (Italics added.)

         Accordingly, a police officer or deputy sheriff must first take a course of training "before exercising the
         powers of a peace officer" (§ 832.3, subd. (a)) and thereafter obtain a basic certificate from the Commission
         within 18 months "in order to continue to exercise the powers of a peace officer" (§ 832.4, subd. (a)).
         Footnote No. 2

                           The Commission sets standards and issues various certificates, depending upon the duties
         and responsibilities of the individual peace officers. (See §§ 13510-13519.9.) The standards serve "the
         purpose of raising the level of competence of local law enforcement officers . . . ." (§ 13510, subd. (a).)
         Certificates are issued "for the purpose of fostering professionalism, education, and experience necessary to
         adequately accomplish the general police service duties performed by peace officer members of city police
         departments, county sheriffs' departments . . . ." (§ 13510.1, subd. (b).) The training includes, among other
         aspects, a comprehensive firearms course. (Cal. Code Regs., tit. 11, § 1081.)

                            In examining these statutory requirements and the law enforcement powers of a peace
         officer, we are guided by well-settled principles of statutory construction. "When interpreting a statute our
         primary task is to determine the Legislature's intent." (Freedom Newspapers, Inc. v. Orange County
         Employees Retirement System (1993) 6 Cal. 4th 821, 826.) "The words of the statute must be construed in
         context, keeping in mind the statutory purpose, and statutes or statutory sections relating to the same subject
         must be harmonized, both internally and with each other, to the extent possible." (Walnut Creek Manor v.
         Fair Employment & Housing Com. (1991) 54 Cal. 3d 245, 268.) "A statute must be construed `in the context
         of the entire statutory system of which it is a part, in order to achieve harmony among the parts.' [Citation.]"
         (People v. Woodhead (1987) 43 Cal. 3d 1002, 1009.)

                          In applying these principles of statutory construction, we note that the principal power of a
         peace officer involves the more liberal standards applicable to the power of arrest. Section 836, subdivision
         (a) states:

                          "A peace officer may arrest a person in obedience to a warrant, or, pursuant to the
               authority granted to him or her by Chapter 4.5 [§§ 830-832.9] without a warrant, may arrest a
               person whenever any of the following circumstances occur:

                         (1) The officer has reasonable cause to believe that the person to be arrested has
               committed a public offense in the officer's presence.

                           (2) The person arrested has committed a felony, although not in the officer's presence.

                         (3) The officer has reasonable cause to believe that the person to be arrested has
               committed a felony, whether or not a felony, in fact, has been committed."

         A peace officer may also carry out searches and seizures incident to an arrest, provided that the arrest is both

2 of 4
         A peace officer may also carry out searches and seizures incident to an arrest, provided that the arrest is both
         custodial and lawful. (U.S. v. Mota (9th Cir. 1993) 982 F.2d 1384.) Any peace officer who has reasonable
         cause to believe that the person to be arrested has committed a public offense may use reasonable force to
         effect the arrest, to prevent escape, or to overcome resistance. (§ 835, subd. (a).)

                          The fact that a private person may also make an arrest under certain conditions (§ 837;
         People v. Martin (1964) 225 Cal. 2d 91, 94) does not affect our analysis of "the powers of a peace officer" for
         purposes of sections 832.3 and 832.4. A police officer or deputy sheriff may exercise his or her powers as a
         private person--as authorized by statute--even when the more extensive powers of arrest by a peace officer
         are precluded under the terms of sections 832.3 or 832.4.

                         Peace officers have various other powers, such as the authority Footnote No. 3 to serve search
         warrants (§§ 1528-1530), close areas in a disaster or other emergency (§ 409.5; 67 Ops.Cal.Atty.Gen. 535
         (1984)) and operate emergency vehicles (Veh. Code, § 21055).

                          Peace officers are exempt from numerous statutory prohibitions such as those against
         carrying a concealed weapon (§§ 12025, 12027) and carrying a loaded firearm in a vehicle or public place
         (§ 12031). (See 80 Ops.Cal.Atty.Gen. 100 (1997).) Do these statutory exemptions qualify as "powers of a
         peace officer" for purposes of sections 832.3 and 832.4? In a letter opinion (Cal. Atty. Gen., Indexed Letter,
         No. IL 75-123 (Aug. 18, 1975)), we concluded that peace officers who have not successfully completed the
         training mandated by section 832.3 may not carry a loaded firearm. We stated in part:

                           ". . . [I]n enacting the Penal Code section 832 series, the Legislature was particularly
               concerned with seeing that peace officers receive training in the exercise of their powers to arrest
               and in the carrying and use of firearms. It is apparent, therefore, that the Legislature intended the
               exemption . . . granted peace officers under Penal Code section 12031(b)(1) to be one of the
               `powers of a peace officer' as that phrase is used in Penal Code section 832.3. Those peace
               officers specified in Penal Code section 832.3 who are hired after January 1, 1975, and who have
               not successfully completed the training mandated by section 832.3, therefore, are not exempt
               from [the prohibition] . . . by the exception codified in Penal Code section 12031(b) . . . ." (Id., at
               pp. 2-3.)

         Carrying a concealed weapon and a loaded firearm in a vehicle or public place are part of "the powers of a
         peace officer" as that phrase is used in sections 832.3 and 832.4. Footnote No. 4

                             The requirements of sections 832.3 and 832.4 are not conditions of employment, but rather
         are limitations placed upon the exercise of peace officer powers. (Gauthier v. City of Red Bluff (1995) 34
Cal. App. 4th 1441, 1448, fn. 3.) Thus the officers who fail to meet the requirements may retain their "status"
         as peace officers, although their powers would change. (See Service Employees International Union Local
         715 (AFL-CIO) v. City of Redwood City (1995) 32 Cal. App. 4th 53, 59-60; 78 Ops.Cal.Atty.Gen. 209,
         212-213 (1995); 72 Ops.Cal.Atty.Gen. 167, 172 (1989); 65 Ops.Cal.Atty.Gen. 618, 626 (1982); 63
         Ops.Cal.Atty.Gen. 829, 833-834 (1980).) Even though a police officer or deputy sheriff has not received
         training (§ 832.3) or obtained the basic certificate (§ 832.4), he or she would nevertheless be considered
         "designated" as a peace officer in section 830.1, subdivision (a) ["Any . . . deputy sheriff, . . any police
         officer . . . is a peace officer"] for purposes of section 830 ["no person other than those designated in this
         chapter is a peace officer"].

                          We conclude that if a police officer or deputy sheriff fails to complete the training
         prescribed by the Commission or fails to obtain the basic certificate issued by the Commission, such officer
         may exercise only non-peace officer powers; the officer may not exercise the powers of arrest, serving
         warrants, carrying concealed weapons without a permit, or similar peace officer powers.

                                                              *****


3 of 4
         Footnote No. 1
         All references hereafter to the Penal Code are by section number only. Return to text
         Footnote No. 2
         While certain exceptions are contained in the statutory scheme (see § 832.3, subd. (e)), none pertain to the present inquiry.
         Other peace officers may be required to take only the introductory course of training and possibly some specialized
         training. (See § 832, subd. (b)(1).) Return to text
         Footnote No. 3
         In this context, we may use the terms "powers" and "authority" interchangeably. (See 72 Ops.Cal.Atty.Gen. 154, 156
         (1989.) Return to text
         Footnote No. 4
         As with our discussion of the powers of arrest, a private person may carry a concealed weapon and a loaded firearm in a
         vehicle or public place under certain conditions (e.g., by obtaining a license). (See §§ 12027, subd. (j); 12031, subd. (b)(6);
         12050-12054.) Sections 832.3 and 832.4 only preclude the exercise of "the powers of a peace officer," not the more limited
         powers of a private person.




4 of 4